WARNER, J.
Appellant appeals a sentence of fifteen years for escape, claiming that it is grossly disproportionate to the crime. A constitutional claim that a punishment is cruel and unusual requires a proportionality analysis, which appellant has not argued. See Solem v. Helm, 463 U.S. 277, 290-92, 103 S.Ct. 3001, 77 L.Ed.2d 637 (1983); Hale v. State, 630 So.2d 521, 525-26 (Fla.1993). He simply points to the specific facts, which show that his “escape” constituted only the attempt to bolt out of the courtroom after he received a stiffer sentence than he expected for another crime. However, a proportionality analysis focuses on the crime charged and the legislatively imposed punishment for the crime, not the specific facts of a particular case. See Solem, 463 U.S. at 290-92, 103 S.Ct. 3001. We cannot say that a sentence of fifteen years for the crime of escape violates the cruel and unusual punishment clause, and appellant has given us no argument to suggest otherwise.
SHAHOOD and MAY, JJ., concur.